Per Curiam.

For the following reasons, the court of appeals properly granted the common pleas court’s motion and dismissed the case.
Initially, as the court of appeals held, a writ of mandamus will not issue to compel an act already performed. State ex rel. Eads v. Callahan (1998), 82 Ohio St.3d 405, 406, 696 N.E.2d 581, 582; State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas (1996), 74 Ohio St.3d 278, 279, 658 N.E.2d 723, 724. Therefore, Sharif was not entitled to a -writ of mandamus to compel the common pleas court to rule on his two motions because the common pleas court had already overruled those motions at the -time Sharif filed his complaint for a writ of mandamus.
In addition, the common pleas court had no duty to issue findings of fact and conclusions of law on Sharifs motions, which did not require the trial of questions of fact. See Civ.R. 52 (“Findings of fact and conclusions of law required by this *377rule * * * are unnecessary upon all other motions including those pursuant to Rule 12, Rule 55 and Rule 56”); see, generally, State ex rel. Papp v. James (1994), 69 Ohio St.3d 373, 377-378, 632 N.E.2d 889, 893-894; see, also, Ogle v. Kelly (1993), 90 Ohio App.3d 392, 395, 629 N.E.2d 495, 497, and Boieru v. State Emp. Relations Bd. (1988), 54 Ohio App.3d 23, 25, 560 N.E.2d 801, 804-805, holding that findings of fact and conclusions of law are unnecessary in Civ.R. 56 summary judgment determinations.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.